Title: From John Adams to John Jay, 6 March 1821
From: Adams, John
To: Jay, John



Dear Sir.
Montezillo March 6th 1821

The sight of your hand writing and your name is to me a cordial for low Spirits. I wish I could give you a specimen of mine as beautifully written; but a pen will not obey the command of my paralytick nerves—The 5th Vol: of Dr. Franklin’s works, mentioned in your kind letter of 27th February, I have never seen, nor any preceding Vol: except the first. What the Editor Mr: William Temple Franklin, if he is the Editor, may mean by your journal or mine, I know not. No person ever had any thing of that description from me. Indeed I never kept any journal of that period, except the one that was sent to Congress, which General Hamilton made somewhat notorious by the exquisite Satire, which he, so justly, did it the honour to confer upon it. I presume therefore, with you, that Mr Franklin has in his possession either in print or in manuscript, copies of our letters to Congress. My advice, or rather my request to you is, that you would write to the Editor or publisher, at Philadelphia, Stating the fact, and your authority will be decisive. You need be under no concern, for your letters will do honour wherever they go. I am under no concern for mine, because they never can be made more infamous than they have been already.
I hope your confinement to your house will not be long, and that you will soon be on horse-back, and ride away your present feebleness. I too am feeble and have been confined to the house the greatest part of the Winter; but I hope to crawl out, like a Turtle in the Spring; your Cyrography gives me full assurance that you will be on horseback before that time.
I congratulate you upon the gaiety of the prospect of our Country.
I am, as ever, your Friend
John Adams